Citation Nr: 1024167	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-31 075	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Entitlement to apportionment of VA benefits based on 
dependency of a parent.




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which informed the Veteran that his claim 
for an apportioned share of benefit to his mother was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran requests that the portion of his VA disability 
compensable withheld due to his incarceration be sent to his 
mother.  In a February 2005, VA informed the Veteran that his 
claim for an apportioned share of benefit for his mother was 
denied.  The letter indicated that in order to receive an 
apportioned share of the Veteran's benefits, the Veteran's 
mother must be established as his dependent.  A parent can 
only be established as a dependent if a veteran receives 
disability compensation of 30 percent or more.  The Veteran 
was informed that because he was rated less than 30 percent, 
his request for an apportioned share of the benefit for his 
mother was denied.  Later, in the August 2007 statement of 
the case (SOC), the Veteran was informed that an 
apportionment could not be granted because the request must 
come from the person who wishes to receive your benefits.  It 
was also noted that although compensation not paid to an 
incarcerated veteran may be apportioned to the veteran's 
dependent parent, if paid on the basis of individual need.  
In determining individual need, consideration is given to 
such factors as the apportionee claimant's income and living 
expenses, the amount of compensation available to be 
apportioned, and the needs and living expenses of other 
apportionee claimants as well as any special needs of all 
apportionee claimants.  

All or part of the compensation not paid to an incarcerated 
veteran may be apportioned to the veteran's spouse, child or 
children and dependent parents on the basis of individual 
need.  38 C.F.R. § 3.665(e).  In determining individual need, 
consideration is given to such factors as the apportionee 
claimant's income and living expenses, the amount of 
compensation available to be apportioned, the needs and 
living expenses of other apportionee claimants as well as any 
special needs, if any, of all apportionee claimants.  Id.  A 
veteran rated 20 percent or more shall receive the rate of 
compensation payable under 38 U.S.C.A. § 1114(a).  38 C.F.R. 
§ 3.655(d).  Among other factors, dependency of a parent will 
be held to exist when certain monthly income requirements are 
met.  38 C.F.R. § 3.250.  

The Board concludes that neither the Veteran or his mother 
have not been informed of the information and evidence 
necessary to establish entitlement to an apportioned share of 
the Veteran's benefits.  In this regard, the evidence of 
record does not indicate that either the Veteran or his 
mother were requested to submit information necessary to 
establish her dependency, which includes information 
regarding her income and assets pursuant to 38 C.F.R. 
§ 3.250.  Although the Veteran indicated awareness in his 
August 2007 substantive appeal that he needed to submit his 
birth certificate to show that the individual in question is 
actually his mother, such evidence is not of record.  
Moreover, the Board cannot find any evidence reflecting that 
the Veteran or his mother was asked to submit such evidence.  

In sum, the Board concludes that the Veteran has not been 
provided with information necessary to substantiate his 
claim.  In fact, it appears that the Veteran has been sent 
misleading information, including letters which reflect that 
the claim must come from his mother, when the Board can find 
no regulation or statute reflecting such a requirement.  
Accordingly, to ensure due process, the Board finds that a 
remand is necessary to ensure that the Veteran has an 
opportunity to submit the necessary evidence to fully develop 
his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran, 
and if determined applicable the woman 
identified as his mother, with the 
information and necessary to substantiate 
the claim for apportioned share of the 
Veteran's benefits for his mother pursuant 
to 38 C.F.R. §§ 3.250, 3.665.  In 
particular, the Veteran should be informed 
that he needs to submit evidence 
reflecting that the person in question is 
his mother, information regarding his 
mother's income and net worth, and her 
need for the benefit.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


